Citation Nr: 0638970	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  05-19 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to 
February 1982 and from May 1982 to May 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The veteran testified before the undersigned at a Board 
hearing held at the RO in December 2005.  A transcript of 
that hearing is contained in the claims folder.


FINDINGS OF FACT

1.  Moderate pes planus was noted at the time the veteran 
entered active service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the preexisting pes 
planus was permanently made worse by service or any 
occurrence or event therein.


CONCLUSION OF LAW

Bilateral pes planus preexisted active service, and was not 
aggravated during military service.  38 U.S.C.A. §§ 1111, 
1131, 1153, 1154(b), 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in December 2003 and July 2005.  
By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In these 
letters, the veteran also was advised to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.  

Here, the noted December 2003 "duty to assist" letter was 
issued before the appealed rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  All VA 
notices must be read in the context of prior, relatively 
contemporaneous communications to the appellant.  See 
Mayfield, supra.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess and 
Hartman v. Nicholson, which held that the VCAA requires the 
VA to provide the claimant with notice of missing information 
and evidence that will assist in substantiating all the 
elements of the claim.  Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the Mayfield case, the Court 
addressed the meaning of prejudicial error in the context of 
the VCAA duty-to-notify.  Mayfield, supra.  Here, the Board 
finds no possibility of prejudicial error to the veteran.  As 
explained below, service connection is not warranted on this 
claim.  Therefore, neither the degree of disability nor the 
effective date of an award will be assigned in this case.  
Any lack of notice as to these matters constitutes harmless 
error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


II.  Factual Background

The veteran's service medical records indicate that when 
examined for entry into service, probably in February 1979, 
moderate pes planus is noted.  Service medical records are 
negative for any complaints of, or treatment for, pes planus 
during service.  Upon examination for discharge in both 
February 1982 and March 1985, no abnormalities of the feet 
were noted.  

Post service, there are no complaints about the feet until 
2004, nearly 20 years after discharge.  These complaints 
concern sore arches, swelling, edema, and perhaps gout.  
However, there is no diagnosis of pes planus after service 
seen in any record in the claims file.

For example, a January 2004 VA medical record states the 
veteran was seen for a painful swollen right foot that began 
two weeks prior.  No history of trauma, a fall, or family 
history of gout was noted.  An April 2004 VA medical record 
states the veteran was seen earlier for a swollen right foot.  
It was noted the veteran had similar symptoms with the foot 
for the previous two years.  The suggestion of gout is given.  
The veteran also complained of a painful knot on the dorsal 
aspect of his right foot, at times associated with a right 
swollen wrist, and again these symptoms went back two years.  
An August 2004 VA medical record recites the veteran had foot 
pain at the arch level since service and that the veteran 
wondered if such could be service-connected.  A January 2005 
VA clinic record reflecting a medication management 
appointment and follow-up for some psychological issues 
refers to the veteran's lower extremities but makes no 
mention of pes planus.

The veteran testified at a Board hearing in December 2005 
that he did not believe in going to the doctor and that he 
did not have medical insurance from discharge in 1985 to 
approximately 2004 (Tr. at 3-4).  He said he takes 800 
milligrams (mg) of ibuprofen for his occasional foot pain 
(Tr. at 5).  The veteran testified that his feet continually 
bothered him right before he left the service, but he 
admitted he never went to the doctor at that time.  He also 
said that his feet only bothered him now and then for most of 
his military service (Tr. at 5-6).  His feet got worse as he 
went on in military service, he said, and did not get worse 
before he enlisted (Tr. at 7).  The veteran said he wore 
orthotics, but the military did not provide him with inserts 
for his boots while in service (Tr. at 8).


III.  Service Connection

Pursuant to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  See also 38 C.F.R. § 3.303.  Service 
connection also may be granted for aggravation of a pre-
existing disability.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

By statute, a veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111 (West 2002) (emphasis added).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).  

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  

Aggravation of a pre-existing condition may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
§ 3.306 applies only if there is an increase in severity 
during service); Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  In addition, "[t]he usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment . . . will not be considered service-connected 
unless the disease or injury is otherwise aggravated by 
service."  38 C.F.R. § 3.306(b)(1).

The General Counsel has held that 38 C.F.R. § 3.306, which 
provides that aggravation may not be conceded unless the pre-
existing condition increased in severity during service, is 
not inconsistent with 38 U.S.C.A. § 1111, and properly 
implements 38 U.S.C.A. § 1153.  VAOPGCPREC No. 3-2003 (July 
16, 2003) (Precedent Opinion of the VA General Counsel).

In this case, the notation of the pes planus at entry into 
service on examination means that the presumption of 
soundness does not apply.  38 U.S.C.A. §1111.  The question 
then goes to whether or not there is aggravation of the 
disorder that pre-existed service.  See VA General Counsel 
Opinion cited above.

The Court has consistently stated that "temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
'aggravation in service' unless the underlying condition, not 
just the symptoms, has worsened."  See Maxson v. West, 12 
Vet. App. 453, 458 (1999).

The veteran maintains that while he told the military about 
his pes planus upon entry into service that disorder became 
worse over the course of his military service.

Before the presumption of aggravation may be applied, it must 
be shown by competent medical evidence that the disorder 
underwent an increase during service, unless there is a 
specific finding that the increase was due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  If there is 
no increase in the disorder shown during service, there is no 
aggravation.

The probative and competent medical evidence of record 
clearly demonstrates that the veteran's preexisting pes 
planus was not permanently aggravated during military 
service, or made worse even on a temporary basis.  See 
VAOPGCPREC 3-2003.  The veteran's service medical records do 
not reflect any complaints of, or treatment for, bilateral 
pes planus.  The veteran testified this was so because of his 
natural disinclination to seek medical treatment, but his lay 
statements about his foot condition do not constitute medical 
evidence.  Further, the separation examination of March 1985, 
and a note in the service medical records concerning waiver 
of a separation examination in February 1982, are negative 
for any reference to foot problems, let alone pes planus.  
The service records do reveal treatment for other disorders, 
but foot problems are not delineated at those times either.

As discussed above, the veteran maintains that his pes planus 
was made worse during his military service.  We recognize the 
veteran's sincerity, but nevertheless, in this case, the 
veteran has not been shown to have the professional expertise 
necessary to provide meaningful evidence regarding the causal 
relationship between his pes planus and his active military 
service.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

As noted above, once the disorder is determined to have pre-
existed service, the question turns to aggravation.  Without 
a permanent increase in the severity of the disorder shown 
during service, there is no basis for concluding that the 
disorder was aggravated.  There is no increase in severity 
shown in this case by any competent evidence on file.

We have considered the doctrine of reasonable doubt. Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-1 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then the evidence 
preponderates either for or against the claim, there is no 
reasonable doubt, and the doctrine is inapplicable.  Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993).

The Board further concludes that the competent medical 
evidence of record preponderates against the veteran's claim 
of entitlement to service connection for bilateral pes 
planus.  As noted above, it is not shown that the pre-
existing disorder was aggravated by service.



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral pes planus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


